Name: COMMISSION REGULATION (EC) No 184/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  international trade;  European construction
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 19/5924. 1. 98 COMMISSION REGULATION (EC) No 184/98 of 23 January 1998 determining the extent to which applications lodged in January 1998 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 571/97 of 26 March 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Slovenia (1), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the first quarter of 1998 are for quantities less than the quantities available and can therefore be met in full; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas it is appropriate to draw the attention of oper- ators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 January to 31 March 1998 submitted pursuant to Regula- tion (EC) No 571/97 shall be met as referred to in Annex 1. 2. During the first 10 days of the period 1 April to 30 June 1998 applications may be lodged pursuant to Regu- lation (EC) No 571/97 for import licences for a total quantity as referred to in Annex II of this Regulation. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 85, 27. 3. 1997, p. 56. ¬ ¬EN Official Journal of the European CommunitiesL 19/60 24. 1. 98 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1998 23 100,00 24 100,00 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1998 23 27,5 24 55,0